UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-6549


CURTIS LEON TAYLOR, SR.,

                Petitioner – Appellant,

          v.

GEORGE M. HINKLE,

                Respondent – Appellee.



                             No. 10-6657


CURTIS LEON TAYLOR, SR.,

                Petitioner – Appellant,

          v.

GEORGE M. HINKLE,

                Respondent – Appellee.




Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:08-cv-00306-MHL)


Submitted:   June 9, 2010                    Decided:   July 9, 2010


Before NIEMEYER, MOTZ, and KING, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Curtis Leon Taylor, Sr., Appellant Pro Se. Susan Bland Curwood,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Curtis Leon Taylor, Sr. seeks to appeal the magistrate

judge’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition       and    denying        reconsideration. *            The       orders    are     not

appealable       unless          a   circuit       justice        or     judge        issues     a

certificate          of     appealability.           See     28    U.S.C.          § 2253(c)(1)

(2006); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                                    A

certificate          of      appealability         will      not       issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the       merits,     a   prisoner    satisfies          this      standard     by

demonstrating             that   reasonable        jurists    would          find     that     the

district       court’s       assessment       of   the     constitutional            claims     is

debatable      or     wrong.         Slack    v.    McDaniel,          529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at   484-85.          We     have    independently         reviewed          the    record     and

conclude       that        Taylor    has     not    made     the       requisite       showing.


      *
       The parties consented to the exercise of jurisdiction by
the magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).



                                               3
Accordingly,   we    deny    a   certificate     of   appealability,    deny

Taylor’s motion for de novo review, and dismiss the appeals.             We

dispense   with     oral    argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                       4